ORDER

Cynthia Brown appeals a district court order granting summary judgment for the defendant after the Commissioner of Social Security denied her application for social security disability benefits. Neither counsel has objected to the waiver of oral argument, and this panel unanimously agrees that oral argument is not needed. Fed. RApp. P. 34(a).
In 1993, Brown filed her application for disability benefits, alleging that she suffered from low back and leg pain. Upon review of Brown’s application, the administrative law judge (ALJ) concluded that she suffered from the severe impairment of a herniated disc, but she did not have an impairment or combination of impairments that met or equaled the requirements set forth in the Commissioner’s Listing of Impairments. The ALJ also concluded that Brown retained the ability to perform a *563limited range of sedentary work. In light of her residual functional capacity (RFC), the ALJ determined that, while Brown could not perform her past relevant work, she had the ability to perform other work available in the national and regional economy. Therefore, Brown was not disabled.
Following the Appeals Council’s decision affirming the ALJ’s determination, Brown sought judicial review of the Commissioner’s decision. Over her objections, the district court adopted the magistrate judge’s report and recommendation, concluded that substantial evidence existed to support the Commissioner’s decision, and the court granted summary judgment for the defendant. In this timely appeal, Brown argues that: 1) substantial evidence does not support the ALJ’s conclusion that she is capable of performing other work; and 2) she suffers from disabling pain.
Upon review, we conclude that the district court properly affirmed the Commissioner’s decision. Judicial review of the Commissioner’s decision is limited to determining whether the Commissioner’s findings are supported by substantial evidence and whether the proper legal standards were employed in reaching the conclusion. Garcia v. Sec’y of Health & Human Servs., 46 F.3d 552, 555 (6th Cir. 1995). Substantial evidence is more than a scintilla of evidence but less than a preponderance, Bell v. Comm’r of Soc. Sec., 105 F.3d 244, 245 (6th Cir.1996), and is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion. Buxton v. Halter, 246 F.3d 762, 772 (6th Cir.2001). If supported by substantial evidence, the Commissioner’s decision must be affirmed, even if the reviewing court would decide the case differently, Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir.1994), and even if the claimant’s position is also supported by substantial evidence. Bux-ton, 246 F.3d at 772; Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir.1993).
Substantial evidence supports the ALJ’s conclusion regarding Brown’s RFC and his determination that Brown was capable of performing other work in the regional and national economy. Additionally, the record reveals that Brown does not suffer from debilitating pain.
Accordingly, this court affirms the district court’s judgment.